UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                               )
REAR ADM. (RET) JAMES J. CAREY )
et al.,                        )
                               )
           Plaintiffs,         )
                               )
        v.                     )                         Civil Action No. 11-259 (RMC)
                               )
FEDERAL ELECTION COMMISSION, )
                               )
           Defendant.          )
                               )

                                                ORDER

                  Plaintiffs in this matter move for a stay of discovery and Defendant opposes, instead

requesting a three-week stay of discovery. This Court finds that the issues in this case are matters

of constitutional law already established by the Supreme Court.             Defendant has made no

demonstration that the factual discovery they suggest will impact the constitutional considerations

in this matter.

                  Therefore, it is ORDERED that discovery is stayed in this matter;

                  It is FURTHER ORDERED that parties will submit a joint proposed briefing

schedule no later than August 19, 2011.

                  SO ORDERED.



Date: July 29, 2011                                                     /s/
                                                         ROSEMARY M. COLLYER
                                                         United States District Judge




                                                   -1-